Title: From James Madison to James Monroe, 13 December 1803
From: Madison, James
To: Monroe, James



Sir,
Department of State 13th. December 1803.
You must be already acquainted with many of the circumstances respecting the purchase made in France by General Ira Allen of a quantity of Arms and field pieces which on their passage to the United States were captured towards the close of the year 1796 by the British Ship of War Audacious. General Allen having requested a recommendation of his interest to your patronage, I the more readily give it, as according to the proofs he has produced, the interruption of his voyage was not confined in its effects to his private concerns, but operated to deprive the Militia of Vermont of a supply of the articles which formed the object of his Speculation. In the enclosed statement and remarks he has entered so fully into the details of the transaction and the reflections arising out of it, that on comparing them with the information which Mr. Erving may obtain for you from the proctor who has the management of the business, you will be enabled to appreciate its merits and ascertain its present state. The letter from the Department of State to Mr. King of which a copy is herewith enclosed must have long ago satisfied the British Government that the arms and Artillery were really intended for the militia of Vermont and not for any hostile purpose against their Dominions. How justice has happened to be so long delayed, whether from the tardiness of the Courts or any laches imputable to the claimant is to be ascertained best at London; but if the latter has not been in fault, the delay which has taken place amounts almost to a refusal of justice and in its effect may produce consequences equally injurious, as Messrs. Bird, Savage and Bird who were bail on the return of the arms to General Allen, and to whom he therefore mortgaged and was compelled to deliver them as a counter security, have lately failed after having sold them. I have the honor to be, Sir, With great consideration your most obed. servt.
James Madison
 

   
   RC and enclosures (DNA: RG 76, Preliminary Inventory 177, entry 197, Great Britain, Convention of February 8, 1853, Case Files of Claims of U.S. Citizens, box 5); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. For enclosures, see nn. 1–2.



   
   The enclosure (28 pp.) is a copy of Allen’s 25 Sept. 1802 statement of the events pertaining to the 20 Nov. 1796 capture by the British of the ship Olive Branch, in which Allen was transporting muskets and cannon from France to the U.S., ostensibly for use by the Vermont militia. The ship was ordered restored to the owners, but the British initially held the cargo, suspecting that the weapons were to be used in an invasion of Canada. For the background of Allen’s case, see J. Kevin Graffagnino, “‘Twenty Thousand Muskets!!!’: Ira Allen and the Olive Branch Affair, 1796–1800,” WMQWilliam and Mary Quarterly., 3d ser., 48 (1991): 409–31.




   
   The enclosure is an extract (3 pp.) from Timothy Pickering to Rufus King, 16 June 1797, expressing the support of the U.S. government for the return of the arms to Allen (printed in Ira Allen, Narrative of the Transactions relative to the Capture of the American Ship, Olive Branch [Philadelphia, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5684], pp. 262–63).



   
   For the bankruptcy of Bird, Savage, and Bird, see George Erving to JM, 7 and 9 Feb. 1803, and Rufus King to JM, 7 and 9 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:305, 313, 306, 315).



   
   Annexed to a copy of a 29 Apr. 1797 letter from Gov. Thomas Chittenden of Vermont asking Senators Elijah Paine and Isaac Tichenor and Representative Matthew Lyon to apply to the British minister on Allen’s behalf is an 8 Dec. 1803 certification by JM stating that the original was filed at the State Department (printed in Allen, Narrative of the Capture of the Olive Branch [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5684], pp. 357–58). A copy of Isaac Tichenor to Timothy Pickering, 21 Apr. 1797, states that although legislative records did not show that the legislature of Vermont had ordered Allen to purchase the weapons, “it was reported and believed” that Allen had been so ordered by Governor Chittenden. A 14 Dec. 1803 certification by JM states that the original of this letter was also filed at the State Department (printed ibid., pp. 358–60).


